DAVID R. THOMPSON, Circuit Judge,
Dissenting in Part:
Because the Lightning Ridge timber sale does not violate the National Forest Management Act (NFMA), 16 U.S.C. §§ 1600-1687 (2000), I respectfully dissent from the majority’s discussion of the Lightning Ridge sale under NFMA and its judgment blocking that sale. I join in the remainder of the opinion and judgment.
As the majority opinion explains, wildlife habitat in the Boise National Forest must be “managed to maintain viable populations of existing native and desired nonnative vertebrate species.... ” 36 C.F.R. § 219.19 (2000); see also 16 U.S.C. § 1604. The Forest Service’s 1996 Monitoring Report for the Boise National Forest found that this requirement was not being met for certain old growth species, namely the pileated woodpecker, lynx, wolverine, fisher, boreal owl, goshawk, flammulated owl, and white-headed woodpecker.
But in preparing its Environmental Assessment for Lightning Ridge, the Forest Service found, and the plaintiffs failed to contradict, that timber harvesting in Lightning Ridge will not deplete the habitat of the pileated woodpecker, lynx, wolverine, fisher, boreal owl, goshawk, flam-mulated owl, or white-headed woodpecker. Habitat for many of these species does not exist in the project area, and for the few of these species for which habitat does exist, the project will actually improve that habitat. .In other words, allowing the Lightning Ridge timber sale to go forward will not threaten or diminish the viability of these species.
In comparison, the Long Prong sale does diminish the viability of these species, at least in the site area. In that sale, there would be depletions of pileated woodpecker, boreal owl, flammulated owl, northern goshawk, fisher, and wolverine habitat. Given this fact, a danger exists that if these habitats are depleted prior to the adoption of a species viability plan that complies with NFMA, the depletions might later be found to have significantly affected viability.
In sum, because the Long Prong sale threatens the viability of certain of the species at issue in this litigation, it violates NFMA; the Lightning Ridge sale does not pose such a threat and, consequently, does *976not violate NFMA. I would affirm the district court’s judgment allowing the Lightning Ridge sale to go forward.